ON MOTION FOR REHEARING
WOODLEY, Judge.
In this misdemeanor case, the statement of facts and bills of exception were not filed within the 30 days allowed by Art. *360760(5), Vernon’s Ann. C.C.P., (since repealed), the procedural statute applicable at the time notice of appeal was given and when the case was submitted in this court.
Also, it is observed that the statement of facts filed was not approved by the trial judge as then required by Art. 760, Vernon’s Ann. C.C.P. See Moore v. State, 154 Tex. Cr. R. 307, 227 S.W. (2) 219.
The judgment was therefore properly affirmed. Appellant’s motion for rehearing is overruled.
Opinion approved by the Court.